Case 2:21-cv-08942-KM-CLW Document 19 Filed 07/27/21 Page 1 of 3 PageID: 114




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 WAREHOUSE SOLUTION INC.
 d/b/a INTELLIGENT AUDIT,
                                        Plaintiff,       Civil Action No. 2:21-cv-8942-KM-CLW
                      vs.
                                                         DOCUMENT FILED ELECTRONICALLY

 CHRISTOPHER COLOMB and                                  [PROPOSED] PRETRIAL
 ENVISTA, LLC,                                           SCHEDULING ORDER


                                        Defendants.




       THIS MATTER having come before the Court for a scheduling conference pursuant to

 Rule 16 of the Federal Rules of Civil Procedure on July 27, 2021 and the parties having

 reviewed the Court’s Civil Case Management Order as well as the Local Civil Rules, and for

 good cause shown,

        IT IS on this day of 7/27/21,

        ORDERED THAT the next event in this matter will be a teleconference, plaintiff to

 initiate, 9/27/21 at 2:30pm.

        FURTHER ORDERED that this matter will proceed as follows:

 1.     Fact Discovery Deadline. Discovery is to remain open through July 12, 2022. All fact
        witness depositions must be completed by the close of fact discovery. No discovery is
        to be issued or engaged in beyond that date, except upon application and for good cause
        shown.

 2.     Motions to Add New Parties. Any motion to add new parties, whether by amended
                                                     1
Case 2:21-cv-08942-KM-CLW Document 19 Filed 07/27/21 Page 2 of 3 PageID: 115




       or third-party complaint, must be electronically filed no later than September 12, 2021.

 3.    Motions to Amend Pleadings. Any motion to amend pleadings must be
       electronically filed no later than September 12, 2021.

 4.    Rule 26 Disclosures. The parties shall exchange disclosures pursuant to Rule 26 no later
       than August 10, 2021

 5.    Interrogatories. The parties may serve interrogatories limited to 25 single
       questions including subparts, on or before October 1, 2021, which shall be
       responded to by November 1, 2021.

 6.    Document Requests. The parties may serve requests for production of documents on
       or before October 1, 2021, which shall be responded to by November 1, 2021.

7.     Depositions. The number of depositions to be taken by each side shall not exceed 10.

8.     Electronic Discovery. The parties are directed to Rule 26(f), as amended, which, inter
       alia, addresses preservation of discoverable information, discovery of electronically
       stored information, and claims of privilege or work product protection. The parties are
       also directed to Local Civil Rule 26.1(d) which describes the obligations of counsel with
       regard to their clients’ information management systems.

9.     Discovery Disputes. Please refer to the Court’s Civil Case Management Order.

10.    Motion Practice. Please refer to the Court’s Civil Case Management Order

11.    Expert Reports. All affirmative expert reports shall be delivered by March 12, 2022. All
       responsive expert reports shall be delivered by April 12, 2022. Depositions of all experts
       to be completed by July 12, 2022.

12.    Form and Content of Expert Reports. All expert reports must comport with the form
       and content requirements set forth in Rule 26(a)(2)(B). No expert shall testify at trial as
       to any opinions or base those opinions on facts not substantially disclosed in the expert’s
       report.

 13.   Extensions and Adjournments. Please refer to the Court’s Civil Case Management
       Order.

 14.   Protective Orders. Any proposed confidentiality order agreed to by the parties must
       strictly comply with Rule 26(c), Local Civil Rule 5.3, and applicable case law. Please
       also refer to the Court’s Civil Case Management Order.

 15.   Local Rules. The parties are directed to the Local Civil Rules for any other matter not
       addressed by this Order or the Court’s Civil Case Management Order.
                                               2
Case 2:21-cv-08942-KM-CLW Document 19 Filed 07/27/21 Page 3 of 3 PageID: 116




 16.   FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
       OTHER ORDERS WILL RESULT IN SANCTIONS.



                                   s/Cathy L. Waldor
                                   CATHY L WALDOR
                                   United States Magistrate Judge




                                      3
